Citation Nr: 0827753	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  92-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to an increased rating for pleural thickening 
and fibrosis due to inactive pulmonary tuberculosis, 
evaluated rated as 10 percent disabling.  
 
3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Ms. Sandra E. Booth, Esq.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to April 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Cleveland, Ohio.  It was 
remanded, in October 2003 and in June 2005, for compliance 
with due process procedures and for VA clinical evaluations.  
These remand orders were intended to ensure compliance with 
controlling law and availability of pertinent clinical 
evidence following the February 2003 Order of the U.S. Court 
of Appeals for Veterans Claims (Court), which vacated the 
Board's June 2002 decision.  

The Board issued a decision in November 2006 that denied each 
of the claims set forth above, as well as a claim concerning 
service connection for a heart disorder and a claim 
concerning service connection for mesothelioma.  The veteran 
appealed to the Court all of the issues addressed in the 
November 2006 Board decision, except for the issues relating 
to service connection for a heart disorder and for 
mesothelioma; therefore, the Board's decision concerning the 
issues not appealed is final and those issues are no longer 
before the Board.  In October 2007, the Court issued a 
Memorandum Decision that affirmed the Board's denial of 
service connection for a lung disorder other than inactive 
pulmonary tuberculosis and vacated the November 2006 decision 
concerning the three remaining issues listed above, remanding 
those issues for further consideration by the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Court's decision indicated that the Board's November 2006 
decision had found that the record failed to demonstrate 
"definite clinical evidence of a diagnosis of asbestosis."  
Noting that a private physician in December 1989 had listed a 
diagnosis of "simple asbestosis," the Court found that the 
Board's finding was clearly erroneous.  Because the record 
shows that VA conceded that the veteran was exposed to 
asbestos during service and that he also had many years of 
significant exposure to asbestos in the course of his 
employment after service, the Board finds that a medical 
opinion is needed to determine whether the veteran currently 
has asbestosis and, if so, the probability that his 
asbestosis resulted from his asbestos exposure during service 
or whether it is due to his post-service exposure.  

The Court also noted that a VA compensation examiner in 
January 1999 had stopped a stress test due to "severe 
dyspnea thought by the examiner to be secondary to his 
COPD."  The Court stated that, although the examiner had 
"loosely associated the dyspnea with [the veteran's] 
non-service-connected COPD, the evidence of marked dyspnea 
is, on its face, favorable evidence that the Board should 
have discussed in relation to the increased rating claim."  

In addition, the Court recently held that, for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The record does not reflect that VA has provided the veteran 
with the required notice in this regard.  Nor can the Board 
determine from the record whether the veteran otherwise had 
actual knowledge of this notice to enable the Board to 
conclude that the veteran, in this instance, was not 
prejudiced by the lack of specific notice required by 
Vazquez-Flores.  Accordingly, this issue must again be 
remanded so the veteran can be provided the required notice 
pursuant to Vazquez-Flores.  

In addition, because a determination regarding the other two 
issues could impact the veteran's TDIU claim, final appellate 
consideration of the TDIU claim must be deferred, pending 
completion of the development requested on remand.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that where a decision on one issue could have "significant 
impact" upon another, the two claims are inextricably 
intertwined); Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 
2001) (where facts underlying separate claims are 
"intimately connected," interests of judicial economy and 
avoidance of piecemeal litigation require that claims be 
adjudicated together).  

Accordingly, the case must yet again, regrettably, be 
REMANDED for the following actions:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a higher 
disability evaluation, as required by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), including, in particular, the 
requirement that he provide evidence of 
the effect that worsening of the 
service-connected pleural thickening and 
fibrosis due to inactive pulmonary 
tuberculosis has on his employment and 
daily life.  

2.  Schedule the veteran for an 
examination by a pulmonologist.  The 
claims file must be made available to and 
be reviewed by the examiner.  The 
examination should include current 
pulmonary function tests (PFTs), as well 
as any other testing deemed necessary by 
the examiner.   Ask the examiner to 
provide an opinion as to 1) the likelihood 
(i.e., probability of 50 percent or 
greater) that the veteran currently has 
asbestosis; 2) if the probability is at 
least 50 percent that the veteran 
currently has asbestosis, the likelihood 
(i.e., probability of 50 percent or 
greater) that the asbestosis resulted from 
his exposure to asbestos during service, 
rather than from post-service exposure; 
and 3) the likelihood (i.e., probability 
of 50 percent or greater) that any current 
dyspnea is due to the service-connected 
pleural thickening and fibrosis due to 
inactive pulmonary tuberculosis, rather 
than due to a non-service-connected 
pulmonary or cardiac disorder, including 
COPD.  The examiner should also comment on 
the effect of the service-connected 
residuals of inactive pulmonary 
tuberculosis on the veteran's daily life 
and on his employment.  The examiner's 
report should specifically indicate 
whether the claims file was reviewed.  All 
opinions should be supported by adequate 
rationale.  

If the veteran fails to report for the 
scheduled examination for any reason, ask 
the examiner to provide the requested 
medical opinions, to the extent possible, 
based on the evidence already of record.  

The veteran is hereby notified that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2007).  

3.  Upon completion of the requested 
development, again consider the veteran's 
claims.  If any of the claims is not 
granted to the veteran's satisfaction, 
furnish him and his attorney with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


